Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are currently pending in the instant application.  Claims 1-11 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application REPUBLIC OF KOREA 10-2019-0049788, filed on April 29, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “hydrophobic group” found in the definition of variable R has not been fully defined so that one of ordinary skill in the art would know what structures Applicants have intended to include and/or exclude with regards to the claimed invention.  Applicants have specifically defined R as being selected from the group consisting of 2-hydroxyl ethyl, ethyl, n-butyl, benzyl, phenylethyl, cyclohexylmethyl, tert-octyl, cyclooctyl, cyclohexylethyl and 2-methylheptyl.  The term “hydrophobic group” embraces a wide variety of possible structures that Applicants have not defined in the specification.   Therefore, the claims are considered  indefinite. To overcome the rejection,  Applicants are suggested to amend claims 1 and 3 to incorporate the limitation found in claim 2, for example, into the definition of variable R.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung, et al. (Bioconjugate Chem. 2019, 30, 210-217).  The instant invention claims  

    PNG
    media_image1.png
    208
    339
    media_image1.png
    Greyscale
 
 The Sung, et al. reference teaches a new infrared probes targeting mitochondria  such as 
    PNG
    media_image2.png
    173
    189
    media_image2.png
    Greyscale
 (See abstract, table 1 compound SiR-Mito 8) wherein R is cyclooctyl.  The prior art reference also teaches the use of these compounds in high resolution fluorescence imaging of the mitochondria for cancer cells.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	

IV.	Objections

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  claim 1 contains the phrase “A compound represented by the following Formula 1” which should read “A compound represented by Formula 1” or “A compound of Formula 1”.  Appropriate correction is required.  Claim 3 contains the phrase “represented by the following Formula 1” which should read “represented by Formula 1”.  Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626